DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Del Zoppo on 04/06/2021.
The application has been amended as follows: 
1.	(Currently amended)	An ultrasound imaging system, comprising:
a transducer array including a plurality of transducer elements configured to transmit an ultrasound signal and receive echoes;
transmit circuitry configured to excite the transducer elements to transmit the ultrasound signal along a propagation direction;
receive circuitry configured to receive an echo signal produced in response to the ultrasound signal traversing flowing structure in a field of view;
a beamformer configured to beamform the echo signal by focusing the echo signal at a depth of interest in a lateral direction and produce a single directional signal the depth, where the directional signal is transverse to the propagation direction of the ultrasound signal; and
a velocity processor configured to transform the directional signal to produce a corresponding quadrature signal, estimate a depth velocity component and a transverse velocity component at the depth based on the directional signal and the quadrature signal, and generate a signal indicative of the estimate. 
13.	(Currently amended) 	A method, comprising:
receiving echo signals at a transducer array that produces receive signals indicative thereof;
beamforming the received signals by focusing the received signals at a plurality of depths of interest in a lateral direction to produce a single transverse signal at each of the plurality of depths, wherein each single transverse signal is transverse to a propagation direction of a transmitted ultrasound signal; 
transforming, with a processor, the transverse signals for each of the plurality of depths into transformed signals at each of the plurality of depths; and
estimating, with the processor, velocity components for a depth direction and a transverse direction at each of the depths with the transverse signals and the transformed signals. 
17.	(Currently amended) 	A non-transitory computer readable storage medium encoded with computer readable instructions, which, when executed by a processor of a computing system, causes the processor to:
generate a single transverse signal from an echo signal at a predetermined depth of interest by focusing the echo signal at the predetermined depth of interest in a lateral direction, wherein the single transverse signal is transverse to a direction of a propagating ultrasound signal;
generate a quadrature signal from the single transverse signal; and 
estimate a velocity component from the single transverse signal and the quadrature signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Oommen Jacob/           Primary Examiner, Art Unit 3793